Fourth Court of Appeals
                                   San Antonio, Texas
                                         September 17, 2018

                                        No. 04-18-00606-CR

                                          Victor H. DIAZ,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR6123
                         Honorable Jefferson Moore, Judge Presiding


                                          ORDER

        The trial court’s certifications states this “is a plea-bargain case, and the defendant has
NO right of appeal.” We therefore ORDER the trial court clerk to file, within ten days of the
date of this order, an electronic clerk’s record containing the following documents:

       1.      All pre-trial motions and the orders on those motions, if any;

       2.      All documents relating to the defendant’s plea bargain, including the
               court’s admonishments, the defendant’s waiver and consent to stipulation
               of testimony, and any other stipulations;

       3.      The judgment;

       4.      All post-judgment motions and the orders on those motions, if any;

       5.      The notices of appeal;

       6.      The trial court’s certification of defendant’s right of appeal; and

       7.      The criminal docket sheet.
        All other appellate deadlines are suspended pending further order of this court. The clerk
of this court is ORDERED to send a copy of this order to the attorneys of record, the trial court
clerk, and the court reporters responsible for preparing the reporter’s record in this appeal.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court